280 F.2d 911
Roy Levi BOONE, Appellant,v.UNITED STATES of America, Appellee.
No. 13965.
United States Court of Appeals Sixth Circuit.
June 3, 1960.

Calvin C. Johnson, Cincinnati, Ohio (Appointed by the court), for appellant.
William B. Jones, U. S. Atty., and James C. Jernigan, Asst. U. S. Atty., Louisville, Ky., for appellee.
Before MARTIN, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard, appellant being represented by counsel appointed by the court, and an Assistant United States Attorney appearing for the United States.


2
The charge that appellant was not represented adequately by his self-chosen attorney is not supported: on the contrary, it appears from the order and memorandum opinion of United States District Judge Shelbourne, 185 F.Supp. 411, that the petitioner's self-chosen counsel "rendered effective service."


3
On the other point argued by the appellant, that he did not have a preliminary hearing before the United States Commissioner, there is no necessity for such hearing after a grand jury has returned an indictment, as was the case here. As was said by Judge Parker in Barber v. United States, 4 Cir., 142 F.2d 805, 807: "The only purpose of a preliminary hearing is to determine whether there is sufficient evidence against an accused to warrant his being held for action by a grand jury; and, after a bill of indictment has been found, there is no occasion for such hearing." Cf. Garrison v. Johnston, 9 Cir., 104 F. 2d 128; James et al. v. Lawrence, 84 U.S.App.D.C. 355, 176 F.2d 18.


4
The order of the district court is affirmed.